—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered September 9, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of from 8 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of criminal possession of a weapon in the third degree. Furthermore, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution testimony relating to the gun were properly placed before the jury and we find no reason to disturb its determination. Concur—Sullivan, J. P., Rosenberger, Wallach and Rubin, JJ.